Opinion issued October 4, 2012




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00683-CV
                            ———————————
                     REGINALD PETTEWAY, Appellant
                                        V.
               MEMBERSOURCE CREDIT UNION, Appellee



      On Appeal from the County Court at Law No. 4 & Probate Court
                         Brazoria County, Texas
                    Trial Court Cause No. CI046593


                          MEMORANDUM OPINION

      Appellant, Reginald Petteway, has neither paid the required filing fee for this

appeal nor established indigence for purposes of appellate costs. See TEX. R. APP.

P. 5 (“A party who is not excused by statute or these rules from paying costs must

pay—at the time an item is presented for filing—whatever fees are required by
statute or Supreme Court order.”), 20.1 (listing requirements for establishing

indigence); see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2011), §

51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011) (listing fees in court of

appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and

the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app.

A § B(1) (listing fees in court of appeals). Appellant was notified on July 31, 2012

that he must pay the fee by August 10, 2012, or the appeal would be subject to

dismissal. After being so notified, appellant requested an extension of time to pay

the fee to August 31, 2012, which was granted. After being granted an extension

of time to pay the fee, appellant did not pay the fee. See TEX. R. APP. P. 5

(allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).

      We dismiss the appeal for failure to pay the filing fee. We dismiss any

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.




                                         2